The opinion of the court on rehearing was delivered by
McEnery, J.
When this case was submitted there was an agreed statement of facts, upon which the opinion and decree were based.
The case went off on the admission that the Tunica Indians were on a reservation set apart for them by the Federal Government, maintained tribal relations, etc. This was a statement of an historical fact that had no foundation for its assertion,
The following correspondence shows that the Federal Government has not set aside any reservation for Indians in Louisiana, and has no Indians under its protection in the State:
“Department op the Interior, \ “Office of Indian Affairs, Washington, December 9, 1896. j
“ The Honorable the Secretary of the Interior:
“Sir — I have the honor to acknowledge the receipt, by your reference for consideration and report, of a letter from Judge S. D'. McEnery, of New Orleans, dated December 23, 1896, requesting information concerning the relations of the Tunica Indians with the Federal Government, it being claimed that the remnant of this tribe is now located on a reservation situated in the parish of Avoyelles, set apart for them by the Federal Government.
“ In reply, I -have the honor to report that this office does not have any knowledge of any land in Louisiana set apart for Tunica or any other Indians for an Indian reservation.
*133“There was presented to Congress on the 19th of February, 1806, a report of Lewis and Clark of their expedition to explore the Missouri river and to enter into conference with the Indian nations on their route, etc., etc. With this report was submitted ‘ Historical sketches of the several Indian tribes in Louisiana south of the Arkansas river, and between the Mississippi and river Grande,’ by John Sibley to the Secretary of War. This reference is made relative to said Indians:
“ ‘ Tunicas. — These people formerly lived on the Bayou Tunica, above Pointe Ooupee, on the Mississippi, east side; live now at Avoyelles; do not at present exceed twenty-five men. Their native language is peculiar to themselves, but speak Mobilian; are employed occasionally by the inhabitants as boatmen, etc.; in amity with all other people, and gradually diminishing in numbers.’
“See American State Papers, Indian Affairs, Yol. 1, p. 725.
“The Federal Government does not have jurisdiction over any Indians in Louisiana. If they have a reservation of land, it must have been granted or reserved to them by the State of Louisiana.
“ The letter of Judge McEnery is herewith returned.
“Very respectfully, your obedient servant,
“D. M. Browning, Commissioner.”
It is therefore ordered that the decree heretofore rendered in this case be annulled, and it is now ordered and decreed that the judgment appealed from be annulled, avoided and reversed, and that the case be remanded to be proceeded with in due course of law.